Name: Council Directive 96/21/EC of 29 March 1996 amending Commission Directive 94/54/EC concerning the compulsory indication on the labelling of certain foodstuffs of particulars other than those provided for in Directive 79/112/EEC
 Type: Directive
 Subject Matter: marketing;  consumption;  food technology;  foodstuff;  health;  European Union law
 Date Published: 1996-04-05

 Avis juridique important|31996L0021Council Directive 96/21/EC of 29 March 1996 amending Commission Directive 94/54/EC concerning the compulsory indication on the labelling of certain foodstuffs of particulars other than those provided for in Directive 79/112/EEC Official Journal L 088 , 05/04/1996 P. 0005 - 0006COUNCIL DIRECTIVE 96/21/EC of 29 March 1996 amending Commission Directive 94/54/EC concerning the compulsory indication on the labelling of certain foodstuffs of particulars other than those provided for in Directive 79/112/EECTHE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 79/112/EEC of 18 December 1978 on the approximation of the laws of the Member States relating to the labelling, presentation and advertising of foodstuffs (1), and in particular Article 4 (2) thereof,Having regard to European Parliament and Council Directive 94/35/EC of 30 June 1994 on sweeteners for use in foodstuffs, and in particular Article 6 thereof (2),Having regard to the proposal from the Commission,Whereas Commission Directive 94/54/EC of 18 November 1994 concerning the compulsory indication on the labelling of certain foodstuffs of particulars other than those provided for in Directive 79/112/EEC (3) contains a list of foodstuffs for which the labelling must include one or more additional particulars;Whereas the purpose of this Directive is to supplement the said Annex with regard to foodstuffs containing sweeteners;Whereas, having regard to the scope and effects of the proposed action, the Community measures introduced by this Directive are not only necessary but essential if the objectives set are to be attained; whereas those objectives cannot be attained by the Member States acting individually; whereas, moreover, Directive 94/35/EC already provides for the attainment of such objectives at Community level;Whereas, with a view to providing adequate consumer information, the labelling of foodstuffs which contain sweeteners must bear details to that effect;Whereas, moreover, warnings should also be given on the labelling of foodstuffs containing certain categories of sweetener;Whereas, in accordance with the procedure laid down in Article 17 of Directive 79/112/EEC and Article 7 of Directive 94/35/EC, a draft of this Directive was submitted to the Standing Committee on Foodstuffs; whereas the latter was unable to deliver an opinion; whereas in accordance with that same procedure the Commission has submitted a proposal to the Council regarding the measures to be adopted,HAS ADOPTED THIS DIRECTIVE:Article 1 The Annex to Directive 94/54/EC is hereby supplemented as follows:>TABLE>Article 2 Member States shall, where necessary, amend their laws, regulations and administrative provisions before 1 July 1996 so as to:- allow trade in products complying with this Directive by 1 July 1996 at the latest;- prohibit trade in products not complying with this Directive from 1 July 1997. However, products placed on the market or labelled before that date which do not comply with this Directive may be marketed until stocks are exhausted.They shall forthwith inform the Commission thereof.When Member States adopt such provisions, they shall contain a reference to this Directive or be accompanied by such reference on the occasion of their official publication. The methods of making such reference shall be laid down by the Member States.Article 3 This Directive shall enter into force on the 20th day following its publication in the Official Journal of the European Communities.Article 4 This Directive is addressed to the Member States.Done at Brussels, 29 March 1996.For the CouncilThe PresidentT. TREU(1) OJ No L 33, 8. 2. 1979, p. 1. Directive as last amended by Directive 93/102/EC (OJ No L 291, 25. 11. 1993, p. 14).(2) OJ No L 237, 10. 9. 1994, p. 3.(3) OJ No L 300, 23. 11. 1994, p. 14.